Title: To James Madison from James Monroe, 13 February 1818
From: Monroe, James
To: Madison, James


Dear Sir
Washington Feby 13. 1818.
In the proceedings of Congress there is little interesting as yet. Some question will probably be brought forward respecting the affrs. of the Spanish colonies, in some form, with intention to bring into discussion, the conduct of the government towards them, thro’ the whole of their contest with Spain, & more particularly within the last year. The recognition of Buenos Ayres, as an indept power, will be one of the points, & the suppression of amelia Island perhaps another, that will by [sic] discussed. In the latter question, I am taught to believe, by a late intimation, that Dr Thornton will figure, somewhat, in the way, he did, at the time Miranda interferd in our concerns. It appears, that he professes, to have had a conversation with Mr Rush, while Mcgregor was here, in which he stated, that Mcgregor intended to take East Florida & sell it to the UStates for 1500.000. dolrs, which being 500.000. less than we had offerd to Spain was a good bargain, & that Mr Rush had agreed; to wait the result of McGregor’s enterprise, & to buy Florida of him, if he succeeded in obtaining possession of it. Of the absurdity of such a statment, and the impossibility, that Mr Rush, should have warranted it, by any thing on his part, both his character & that of Dr Thornton seem to afford full proof. This intimation, may assume, in the sequel, all the force that Dr Thornton can give it, & perhaps do some harm, in the absence of Mr Rush. I need hardly add, that I never heard a word on the subject from Mr Rush, or if I did, that it was of a kind to make no impression on me, and that Mr Rush, attended all the discussions relating to the measure of suppressing the establishment at amelia Island, & not only never glancd at any understanding of the kind suggested, but fully approvd the measure.
Spain has applied to the principal powers in Europe to mediate between the UStates & her, & G Britain, has intimated, her willingness, to interpose, in that way, if we ask it as she says that Spain has done. The overture has been declind in a friendly manner. Other matters have undergone no change. Mr Gallatin & Mr Eustis did nothing with the Netherlands, & the danger of restraints on our commerce with that country, & others, will induce a recommendation to Congress to extend by law, the principle of the convention with Engld., to Holland, Hamburg & Bremen. Another motive for it, is found, in certain accomodations to our navigation & commerce by those governments.
You must wait a month or two longer for the money I owe you for the wine, when I shall be able to pay it with convenience. Your friend
James Monroe
